DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the activation of the fixing device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “an activation of the fixing device”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2019/170825A1 (“WO-825”)
Regarding claim 1, WO-825 discloses a method for fixing a workpiece (405) during machining by at least one of a machining head (401, 403) and a drill head (403) of a machine tool, wherein the workpieces are machined from a machining side (425) at a machining point (Figs. 5a-5g), the method comprising the steps: 
- fixing the workpiece, relative to the machining head, on the machining side of the workpiece and adjusting the machining point by means of a fixing device (300) (Figs. 5c-5e, p. 30 lines 2- p. 31 line 29) comprising a fastening device (p. 29 lines 7-17) adapted for fastening the fixing device to the machining head; a fixing head (302) (p. 29 lines 18-20) adapted for releasably, locally fixing the workpiece on the machining side thereof and adjacent to the machining point by exerting a holding force which is directed to the fixing device and to the machining head; and a controller configured to control the fixing and releasing of the fixing head on a workpiece, when a control command is given, wherein the fixing is realized by exerting a holding force which is directed to the fixing device and to the machining head (p. 14 lines 1-7 and p. 31 lines 25-27) ;
 - machining the workpiece at the machining point by the machining head (Figs. 5d-5e, p. 30 line 14- p.31 line 21); and 
- releasing the workpiece from the fixing device when a control command is given (Fig. 5g, p. 31 lines 30-35).
Regarding claim 2, WO-825 discloses the fixing device is configured to apply an attractive force to the machining side of the workpiece to fix the workpiece with its machining side at the fixing head. (p. 14 lines 1-7, and p. 29 lines 18-23)
Regarding claim 5, WO-825 discloses the steps of detecting the presence of a tool by means of a sensor (laser sensor or camera, p. 16 lines 34- p. 17 line 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-825.
WO-825 discloses the step of extracting any dirt away using a vacuum pump or vacuum generator to remove dust and chips from the workpiece. (p. 12 lines 7-12)
 WO-825 is silent if the step is occurred at least before the activation of the fixing device and the fixing of the workpiece. 
However, one having ordinary skill in the art would have recognized if there are chips or dirt on the workpiece, it may create a gap between the suction cup (302) and the workpiece and thus affect the holding force of the suction cup. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of WO-825 to have the step of extracting any dirt and chips away from the workpiece at least before the activation of the fixing device and the fixing of the workpiece to effectively creating a holding force by the fixing device (302).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-825 as applied to claim 1 above, and further in view of Robins (GB 2299772).
Regarding claim 4, WO-825 does not disclose at least during machining, residues occurring during machining are extracted and/or lubricant and/or coolant is injected.
Robins discloses a drilling system (2) having a drill head (4) mounted on a platform (6). Suction pads (16, 18, 20) are capable of attaching the drilling system to a work surface (22) (Fig. 1, p. 7 lines 27-33). The drilling system has a vacuum pump operated directly from a compressed gas supply (114) producing an exhaust gas flow (116) (Fig. 2, p. 10 lines 5-8). The exhausted gas (116) is directed away by a flexible hose (160). The exhaust gas (116) is directed towards a cutter (104) to keep it cool in order to significantly extend its life. (Fig. 4, p. 12 lies 24-26)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of WO-825 to include a step of injecting a cooling gas (coolant) to the drill head, as taught by Robins, at least during machining, to extend the life of the drill head.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-5 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13-17 of copending Application No. 17/284,026 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722